
	
		II
		112th CONGRESS
		2d Session
		S. 3066
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain sports
		  footwear with cleats valued at $10/pair or more but not over
		  $13/pair.
	
	
		1.Certain sports footwear with
			 cleats valued at $10/pair or more but not over $13/pair
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sports footwear with outer soles and uppers of rubber or
						plastics, other than such sports footwear for men or women, the foregoing
						valued at $10/pair or more but not over $13/pair, and with cleats, and having
						uppers of which over 90% of the external surface area (including any
						accessories or reinforcements) is rubber or plastics, except footwear having
						foxing or a foxing-like band applied or molded at the sole and overlapping the
						upper and except footwear designed to be worn over, or in lieu of, other
						footwear as a protection against water, oil, grease or chemicals or cold or
						inclement weather (provided for in subheading 6402.19.15)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
